DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the application filed on 9/29/2019. Claims 1-10 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ”massage unit” in claim 1, “body shape measurement module” in claim 1, 4-6 and “vertical driving assembly”, “up and down driving assembly” and “left and right driving assembly” in claim 2-3, 9-10, “massage intensity measurer” in claim 3, “transmission part”, “storage part”, and “measurement part” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suttman (US 2011/0295167 A1) in view of Kim (US 2004/0260215 A1).
With respect to claim 1, Suttman teaches A pillow type neck massage device (Fig.4, 400, [0082], where the device is covered with “softening materials”) with adjustable massage intensity ([0081], massage programs provide “different forces”), comprising:  5a base board (bottom surface of wedge); an upper cover (face of the wedge shown in Fig.4 that comprises opening 104) coupled to the base board (bottom of the wedge) to support a user's rear neck region ([0060], “The wedge-designed apparatus 400 is assigned to be used when a user desires to stimulate loosen muscles around his/her neck, shoulders, and back.”); and a massage unit ([0063], Fig.5, “moveable frame 404 having two movable plates 406, two peg sockets 408 each mounted on a separate plate 406, the drive mechanism 410 configured to move the frame 404 up and down, and two railings 412 attached to the inner surface of the housing 102, and pegs 112”) disposed on the base board (see side view of an embodiment of the device in Fig.3 where the pegs and their corresponding motors 106 of the massage unit is disposed on the baseboard) to massage the user's rear neck region ([0060]).
Suttman does not teach 10wherein the massage unit has a body shape measurement module adapted to measure a shape of the user's rear neck region at the time when the user rests his or her head on the pillow type neck massage device.
that has a body shape measurement module ([0083], “The body contour of the patient is measured by measuring the second axis coordinate of the pressure applying member 20” where the second axis is the y axis as shown in Fig.4, and [0080] where a displacement sensor is used in the y-axis on the pressure applying member) adapted to measure a shape of a user’s rear neck region at the time when the user rests his or head on the massage device to provide signals for use as feedback control for the movement of the pressure applying member ([0080]) thereby providing the most effective and customized massage tailored to the user ([0008]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pillow massage device of Suttman to further comprise a body shape measurement module adapted to measure a shape of a user’s rear neck region at the time when the user rests his or her head on the massage device as taught by Kim to provide feedback signals in the control of the device in turn providing an effective massage tailored for each individual user and the body part that they desire to target.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suttman and Kim as applied to claim 1 above, and further in view of Nagano (US 2010/0286569 A1).
With respect to claim 2, Suttman as modified teaches wherein the massage unit (Fig. 5, [0063]) comprises: two massage rods (“pegs” 112) for massaging given portions of the user's rear neck region ([0060], “neck”); a vertical driving assembly (motor 106 and actuator 108 of each peg 112) for moving the two massage 20rods (112) in a vertical direction (in a direction of z axis) toward the rear neck ([0035] describes how the motor 106 and actuator 108 are configured to drive the pegs to project from the outer surface 116 as shown in Fig.3, in a direction perpendicular to the outer surface, which the examiner is taking to be the z-axis) at the time when the user rests his or her head on the pillow type neck massage device (400); a left and right driving assembly (Fig.4 and 5, “movable plates” 406, [0061]) for moving the two massage rods (112) in a left and right direction (in a direction 24of x axis) with respect to the user ([0061], “two movable plates 406 (which can move left and right”), see also [0067]) at the time when he or she rests his or her head on the pillow type neck massage device (400) ; and an up and down driving assembly (“movable frame” 404, [0061]) for moving the two 5massage rods (112) in an up and down direction (in a direction of y axis) with respect to the user ([0061], “ movable frame 404 (which can moves up and down…)”, see also [0066]) at the time when he or she rests his or her head on the pillow type neck massage device (400; [0072] describes how the device operates the pegs extend out of their sockets 408 and the pegs can be moved to different parts of the body by moving the frame 404 up and down and the plates 406  from side to side).
Suttman as modified does not teach that the two massage rods are coupled to force sensors for measuring forces or loads applied thereto during 10massage.
However, Nagano teaches a massage device (Fig.1) with two massage rods (“massage heads” 28) that are coupled to force sensors (Fig.6A, “force sensor” SC, [0051]) for measuring forces or loads applied thereto during massage ([0051] “As shown in FIG. 6A, a force sensor SC is attached to each of the massage heads 28, where the force sensor measures a force applied to the massage heads 28”) to use as feed-back signals to the controller to adjust the pressure applied by the massage heads.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pillow massage device of Suttman as modified to have the two massage rods (pegs 112) coupled to force sensors as taught by Nagano to provide feed-back signals to the controller (Suttman, “microcontrollers” [0080]) to adjust the pressure applied by the two massage rods.
With respect to claim 3, Suttman as modified teaches wherein the massage unit (Suttman, Fig. 4, 400) further comprises: a massage intensity measurer (Nagano, force sensors) for measuring massage 15intensity of the two massage rods (Suttman, pegs 112) in real time through the force sensors 
Nagano further teaches a controller for receiving the measured massage intensity from the massage intensity measurer (Fig. 6A, SC) to control driving of the vertical driving assembly (Fig.1, 27), the left and 20right driving assembly (Fig.1, 26) and the up and down driving assembly (Fig.1, 41), so that while massaging, the massage intensity is adjustable for an effective and precise massage (Nagano, [0051]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the controller of Suttman as modified to receive the measured massage intensity from the massage intensity measurer to control driving of the vertical driving assembly, the left and 20right driving assembly and the up and down driving assembly as taught by Nagano so that while massaging, the massage intensity is adjustable for an effective and precise massage.
With respect to claim 4, Suttman as modified teaches wherein the massage unit (Suttman, 400) is operated, while adjusting the massage intensity according to the user's shape measured through the body shape measurement module (Kim, Abstract and [0004], where intensity is determined by the body shape measurement module and the areas of detected stiffness).
With respect to claim 5, Suttman as modified teaches wherein the body shape measurement module (Kim, [0083]) is adapted to measure the user's neck shape from coordinate values of the z axis at the time when a pressure value reaches a given value (P1) (threshold pressure, [0038]), 10while the two massage rods (Suttman, 112) are moving in the direction of z axis at one or more set measurement positions for measuring the user's neck shape (Kim, [0069] where the y axis of Kim is the same as the z axis of Suttman as they both extend perpendicular to the top surface of each device, and [0028] where the second axis is the y axis, and [0083], “The body contour of the patient is measured by 
With respect to claim 6, Suttman as modified teaches wherein the body shape measurement module (Kim, [0083]) comprises: a transmission part for outputting a transmission signal to the controller to move the two massage rods (pegs 112) to one or more set measurement positions sequentially (a curve of x and y values is formed as the pressure applying member moves toward the patient and along the patient in sequential positions, this action would require a “transmission part”); a measurement part for measuring moving displacement 20from the given value (P1) (threshold pressure) at the time when the pressure values measured from the force sensors of the two massage rods (112) reach the given value (P1) (threshold pressure) at the respective measurement positions for measuring the user's neck shape (Kim, [0083]);  26a storage part connected to the measurement part to store the coordinate values measured on the measurement positions through the measurement part (Kim [0083], “memorized in microprocessor”); and a module controller Kim, [0030] for setting appropriate massage 5intensity (P2) with the neck shape measured from the measurement part to provide the set massage intensity (P2) to the controller ([Kim, [0030] describes the controller operating with displacement sensors to measure the displacement and [0031] describes how the controller also comprises a pressure sensor to measure the pressure applied to the patient to provide a customized massage experience for individual users as described in [0041]. With this modification, the pressure would be detected by the force sensor coupled to the massage rods).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suttman, Kim, and Nagano as applied to claim 4 above, and further in view of Firasat (US 2021/0402892 A1).
With respect to claim 7, Suttman as modified teaches the limitations of claim 4.
Suttman as modified does not teach wherein the force sensors are constituted of strain gauge load cells.
However, Firasat, teaches the use of strain gauge load cells as an alternative to sensors that measure determined displacement of a force and the measured pressure applied to the user ([0142]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the force sensors of Suttman as modified be comprised of strain gauge load cells as taught by Firasat as a known sensor for determining force applied to a user and the displacement of the force being applied.
With respect to claim 8, Suttman as modified teaches wherein the load cells recognize the moving displacement of z 15axis to provide information on the ratio of forces to displacement if the forces are applied ([0142], Firasat, strain gauge load cells determine pressure applied and the amount of displacement).
With respect to claim 9, Suttman as modified teaches wherein when the two massage rods (112) are moved in the up and 20down direction (in the direction of y axis) through the up and down driving assembly (Suttman, [0061], “ movable frame 404 (which can moves up and down…)”, see also [0066]),  the left and right driving assembly (Fig.4 and 5, “movable plates” 406, [0061]) and the vertical driving assembly (motor 106 and actuator 108 of each peg 112) are mounted on the up and down driving assembly (frame 404, see Fig. 4), so that the left and right 27driving assembly (movable plates 406) and the vertical driving assembly (motor 106 and actuator 108 of each peg 112) are moved together with the up and down driving assembly (Suttman, [0072]-[0075] where all assemblies work together to provide a customized massage).
claim 10, Suttman as modified teaches wherein when the two massage rods (112) are moved in the vertical direction (in the direction of z axis) through the vertical driving assembly (motor 106 and actuator 108 of each peg 112), the left and right driving assembly (movable plates 406) is mounted on the vertical driving assembly (106, 108, 112), so that the left and right driving assembly (406) is moved together with the 10vertical driving assembly (Suttman, [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kume et al. (US 2002/0138023 A1) teaches a massage device that measures a body outline and muscle stiffness for a customized massage.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785